IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSE NEREY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4195

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed April 9, 2015.

Petition for Writ of Certiorari-Original Proceeding.

Jose Nerey, pro se, Petitioner.

Sarah J. Rumph, General Counsel, for Respondent.




MARSTILLER, J.

      Via petition for writ of certiorari, Jose Nerey asks this court to quash a lower

court order denying his petition for writ of mandamus to require the Florida

Commission on Offender Review (“Commission”) to correct the date set for his

initial parole interview. For the reasons that follow, we deny the petition.
      In 1990, Nerey was sentenced to life in prison and two 15-year prison terms

for first-degree murder with a firearm, attempted robbery with a firearm, and display

of a firearm during the commission of a felony, respectively, with 226 days’ credit.

The life sentence and the 15-year sentence for attempted robbery were imposed

consecutively. Initially, these two sentences included mandatory minimum terms of

25 years and three years, respectively, also to run consecutively. However, in 2006,

on Nerey’s rule 3.800(a) Motion to Correct Illegal Sentence, the sentencing court

ordered the mandatory minimum terms to run concurrently.

      Pursuant to section 947.16(2)(g)3., Florida Statutes, the Commission

scheduled Nerey’s initial parole interview date for May 2017, six months prior to

the November 2017 expiration of the consecutively-imposed 28-year total

mandatory minimum sentences. The Commission did not recalculate the interview

date, however, when the sentencing court reimposed the mandatory minimum terms

to run concurrently.    In his mandamus petition, Nerey asserted that the now

concurrent mandatory minimum terms reduced the total period from 28 years to 25

years, and thus the Commission is required to move up his initial parole interview

date accordingly. The circuit court disagreed and denied the petition.

      Our review of the circuit court’s decision in this instance is limited to

determining “‘whether the circuit court afforded due process and whether the court

observed the essential requirements of law.’” Richardson v. Fla. Parole Comm’n,

924 So. 2d 908, 910 (Fla. 1st DCA 2006) (quoting Sheley v. Fla. Parole Comm’n,
                                         2
703 So. 2d 1202, 1206 (Fla. 1st DCA 1997)). Due process is not at issue here;

therefore, we need only determine if the lower court observed the essential

requirements of the pertinent law.

      The statutory provision governing the setting of initial parole interviews

provides: “For purposes of determining eligibility for parole interview and release .

. . [e]ach mandatory minimum portion of consecutive sentences shall be served

consecutively[.]” § 947.16(2)(g), Fla. Stat. (2012). This language could not be more

clear and unambiguous. The mandatory minimum portions of consecutive sentences

run consecutively for purposes of setting an inmate’s initial parole interview date.

The Commission complied with this statutory directive when setting Nerey’s

interview date. We find nothing in section 947.16 providing for an alternative

calculation method when a sentencing court has imposed consecutive sentences but

concurrent mandatory minimum terms, and we will not read such an alternative into

this unambiguous provision. In light of the clear language of section 947.16(2), the

circuit court correctly denied Nerey’s petition for writ of mandamus, and we, in turn,

deny his petition for writ of certiorari on the merits.

      DENIED.



RAY and SWANSON, JJ., CONCUR.




                                           3